Citation Nr: 0634832	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-10 395	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for impotency.

2.  Entitlement to service connection for benign prostatic 
hyperplasia and prostatitis.

3.  Entitlement to service connection for a right arm 
disorder.

4.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Larry Browning, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by the Roanoke RO.  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a 
statement waiving initial RO consideration.  

The matters of entitlement to service connection for a right 
arm disorder and bilateral carpel tunnel syndrome are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
on his part is required.


FINDINGS OF FACT

At a June 2006 Travel Board hearing, and prior to the 
promulgation of a decision in the appeal, the veteran 
submitted at statement withdrawing his appeals seeking 
service connection for impotency and benign prostatic 
hyperplasia and prostatitis; there is no question of fact or 
law remaining before the Board in these matters.


CONCLUSIONS OF LAW

The veteran has withdrawn his appeals in the matters of 
entitlement to service connection for impotency and benign 
prostatic hyperplasia and prostatitis; the Board has no 
further jurisdiction in these matters.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal in these matters, further 
discussion of the impact of the VCAA is not necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal, which fails to 
allege specific error of fact or law in the determination 
being appealed.  An appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

In a written statement received by the Board at a Travel 
Board hearing in June 2006, the veteran withdrew his appeals 
seeking service connection for impotency and benign prostatic 
hyperplasia and prostatitis.  Hence, there is no allegation 
of error of fact or law for appellate consideration regarding 
these claims.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in these matters.


ORDER

The appeal seeking service connection for impotency is 
dismissed.

The appeal seeking service connection for benign prostatic 
hyperplasia and prostatitis is dismissed.
REMAND

The veteran's service medical records do not reflect any 
complaints or abnormal findings of the right arm or wrists.  
His service personnel records show that his military 
occupational specialties were cannoneer and ammunition 
handler.  At the June 2006 Travel Board hearing, the veteran 
was advised by the undersigned that it is not in dispute that 
during service he likely engaged in heavy lifting and 
carrying.

Private treatment records from April and May 2006 reflect 
that the veteran reported he had pain and numbness in the 
neck, shoulder, and upper extremities in service and has had 
it since service.  The records indicate that there is 
evidence suggestive of C-8 bilateral radiculopathy that could 
be due to chronic cervical disc disease.  The veteran also 
has bilateral carpel tunnel syndrome superimposed on moderate 
generalized sensorimotor polyneuropathy.  Dr. M. P., a 
neurologist, noted that the veteran reported a history of 
heavy lifting in the military and opined: "the degenerative 
cervical disc disease may very well be from an old injury 
when he was lifting heavy weight in the Vietnam war, he was 
also probably exposed to Agent Orange that may have 
contributed to his generalized neuropathy."  While this 
evidence suggests that the claimed disabilities may possibly 
be related to the veteran's service, it is not sufficiently 
probative to establish service connection.  An examination to 
determine the etiology of the claimed disabilities is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by a neurologist to 
determine the nature of his current right 
arm disability and the etiology of such 
disability and the veteran's diagnosed 
bilateral carpel tunnel syndrome.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The neurologist should 
identify (by diagnosis) the right arm 
disability and offer opinions as to such 
disability or and any bilateral carpel 
tunnel syndrome are at least as likely as 
not (i.e., a 50 percent or better 
probability) related to his service and 
heavy lifting and carrying therein.  The 
examiner must explain the rationale for 
all opinions given, and should 
specifically comment on the opinion by 
Dr. M. P.  

2.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his attorney should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


